[Cite as Fiorino v. Ohio Dept. of Transp., Dist. 12, 2011-Ohio-2756.]

                                       Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




NICOLE M. FIORINO

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION, DISTRICT 12

        Defendant

        Case No. 2010-13032-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On December 27, 2010, plaintiff, Nicole Fiorino, filed a complaint against
defendant, Department of Transportation. On February 18, 2011, plaintiff submitted a
letter requesting that her claim be dismissed since she has reached a settlement
agreement with Anthony Allega Cement Contractors, defendant’s agents.                         Plaintiff’s
letter is considered a motion to dismiss and is GRANTED.                          Plaintiff’s case is
DISMISSED. The court shall absorb the court costs of this case.




                                                             ________________________________
                                                             DANIEL R. BORCHERT
                                                             Deputy Clerk

Entry cc:
Case No. 2010-13032-AD          -2-                                 ENTRY



Nicole M. Fiorino                     Ohio Department of Transportation,
6345 Mentor Park Blvd.                District 12
Mentor, Ohio 44060                    5500 Transportation Blvd.
                                      Garfield Hts., Ohio 44125
DRB/laa
2/22
Filed 3/10/11
Sent to S.C. reporter 5/27/11